DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 03/04/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The rejection of claims 1 and 7 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed ranges of the D10%, average diameter (also known as D50%), and D90% of the void diameter are provided to sufficiently impregnate the anode catalyst and to secure the bonding strength of the interface between the anode and the electrolyte layer as noted in the Specification citations provided in Applicant’s arguments on pages 5-6. The pore diameter is controlled by adjusting the diameter of the extinction (organic) material [0033] and by adjusting the amount of the extinction material [0052, Table 1, 0064]. 
Additional prior art reference US PGPub 2019/0214667 discloses a solid oxide fuel cell comprising an anode and an electrolyte layer [Abstract]. A diameter of a pore of the anode may be 0.1 µm or more and 10 µm or less and more particularly, it may be 0.5 µm or more and 2 µm or less [0049]. Because the general diameter is open to 10 µm or less [0049] and does not mention D90% nor diameter distribution, the reference does not disclose or suggest a D90% diameter of 1.1 µm or more and 7 µm or less as required by the claims. Additionally, the pore distribution is not inherently produced by the method. The reference states that the method is not particularly limited [0050] and is open to the general use of typical materials known in the art such as binder resin [0052]. The claimed invention states that when the amount of extinction material is not optimized, the claimed D10%, average diameter, and D90% of the void diameter are not achieved even when the acrylic resin extinction material has the particle diameter of the size of the claimed void diameter [0045, 0052, Table 1, 0064]. The reference does not suggest or inherently produce the claimed D10%, average diameter, and D90% of the void diameter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725